DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 6/3/2021 for application 16354412.  Claims 11-15 are canceled by Applicant.  Claims 21-24 are newly presented.  Claims 1-10 & 16-24 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  Specifically, Applicant’s argument that the prior art fails to teach determining the cooling capacity as claimed and determining the desired power output of the turbine system based on the determined cooling capacity and the estimated remaining life of the at least one hot gas path component is persuasive (see reasons for allowance below and the attached interview summary).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Longmeyer on 6/18/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 7, after “Claim”, delete “1”, insert - - 1, - -.

In claim 8, after “Claim”, delete “1”, insert - - 1, - -.

In claim 17, after “Claim”, delete “16”, insert - - 16, - -.

In claim 18, after “Claim”, delete “16”, insert - - 16, - -.


In claim 20, after “Claim”, delete “16”, insert - - 16, - -.

In claim 21, after “Claim”, delete “1”, insert - - 1, - -.

In claim 22, after “Claim”, delete “21”, insert - - 21, - -.

In claim 24, after “Claim”, delete “22”, insert - - 22, - -.

Allowable Subject Matter
Claims 1-10 & 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 16, the prior art fails to teach, in combination with the other limitations of the respective claims, determining a desired power output of said turbine system based on the estimated remaining life of said at least one hot gas path component and the determined cooling capacity of said inlet cooling system, the cooling capacity of the inlet cooling system being based on one or more operational characteristics of said chiller and said coolant pump.  The cooling capacity is clearly related to the operation of the chiller and coolant pump, as disclosed by Applicant at para. [0025] (i.e. chiller and coolant pump can cool inlet air to any temperature with respect to ambient air up to a maximum cooling capacity).  One of ordinary skill in the art would immediately understand that cooling capacity is a function of the volume flow rate of the fluid and the inlet and outlet temperatures of the fluid (see, e.g., https://theengineeringmindset.com/chiller-cooling-capacity-calculate/ which was accessed 6/18/2021 and which details the basic engineering calculation of cooling capacity (i.e. Q = mdot x Cp x deltaT; with mdot being mass flow, Cp being the specific heat, and deltaT being the temperature difference between the inlet and the outlet).  The prior art of record fails to teach determining a desired power output based on both the component’s estimated remaining life and the cooling capacity as a function of operational characteristics of the chiller and coolant pump.
The prior art cited in the non-final rejection (Chao 20170051681) fails to teach a cooling capacity as defined thermodynamically and fails to teach determining the desired power output based on both the estimated remaining life of the at least one hot gas path component and the determined cooling capacity.  Additional prior art to Hoffman 20060010876 teaches using inlet air cooling to determine a full-load point reference system, but does not use the cooling capacity to determine a desired power output (para. [0013]).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741